[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 10-14326
                                                                  MARCH 29, 2011
                             Non-Argument Calendar
                                                                    JOHN LEY
                           ________________________                  CLERK

                       D.C. Docket No. 1:92-cr-00619-UU-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

MARK A. MAYNE,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                                (March 29, 2011)

Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Mark A. Mayne, a pro se federal prisoner, appeals the denial of his petition

for a writ of audita querela, filed pursuant to the All Writs Act, 28 U.S.C. § 1651.
After review, we affirm.1

       Mayne’s petition collaterally attacks his sentence in light of United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). Because the relief Mayne

seeks—the vacatur of his original sentence on constitutional grounds—is

cognizable under 28 U.S.C. § 2255, the district court correctly denied his petition

for a writ of audita querela. See United States v. Holt, 417 F.3d 1172, 1173-75

(11th Cir. 2005).

       Additionally, Mayne previously filed a § 2255 motion, which was denied,

and Mayne did not obtain authorization from this Court to file a second § 2255

motion. Thus, the district court lacked jurisdiction to review Mayne’s pro se

petition as a second or successive § 2255 motion. See id. at 1175. Further, we

would not have authorized a second or successive § 2255 motion because the

constitutional rule announced in Booker does not apply retroactively on collateral

review. See In re Anderson, 396 F.3d 1336, 1339-40 (11th Cir. 2005).

       AFFIRMED.




       1
         “We review de novo the question of whether a prisoner may challenge his sentence by
filing a motion for a writ of audita querela.” United States v. Holt, 417 F.3d 1172, 1174 (11th
Cir. 2005).

                                                2